Citation Nr: 1730373	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  09-32 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left thumb arthritis. 

2. Entitlement to a compensable disability rating for a scar on the left hand, index and middle (long) finger.

3. Entitlement to a separate disability rating for limitation of motion of the left index and middle finger. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel
INTRODUCTION

The Veteran had active service with the United States Army from December 1979 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran testified during a February 2013 video conference hearing before the undersigned Veterans Law Judge. The transcript is of record. 

The Veteran has not formally filed a claim for total disability based on individual unemployability (TDIU), nor has he asserted that he is unable to obtain or maintain substantially gainful employment as a result of his service connected disabilities. To the contrary, the Veteran worked as a housekeeper for VA prior to his incarceration in March 2015 and he has demonstrated a willingness and ability to work since his release in March 2016. In October 2016, the Veteran reported that his vocational goal was to be in janitorial work. Most recently, in March 2017, the Veteran was described as being able to do landscaping, pruning, homemaker activities, and janitorial work in spite of his disabilities. Therefore, a claim for TDIU will not be inferred at this time. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 
	
In July 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development. As discussed below, the record reflects substantial compliance with the remand directives. Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (citing Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring upon an appellant the right to substantial compliance with the Board's order)). The appeal is now again before the Board.


FINDINGS OF FACT

1. The Veteran's left thumb arthritis is confirmed by x-rays, but there is no evidence showing involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.

2. The Veteran's left thumb arthritis is manifested by symptoms including painful motion and weakened grip, but is not manifested by ankylosis (favorable or unfavorable) or a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 

3. The scar on the Veteran's left hand, index and middle finger, is not painful or unstable, and causes no functional impairment. 

4. The Veteran has painful, but full, motion of the left index and left middle finger, with no evidence of arthritic changes.  There is grip weakness.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent rating for left thumb arthritis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5224, 5228 (2016).

2. The criteria for a compensable rating for a scar on the left hand, index and middle finger, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, DC 7804, 7805 (2016).

3. The criteria for a separate, 10 percent evaluation for limitation of motion of the left index and middle finger, but no higher, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.59, 4.71a, DC 5229 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The VA made reasonable efforts to fulfill its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VA sent notification letters to the Veteran, he was afforded multiple VA examinations, and relevant medical records were obtained. Neither the Veteran nor his representative has identified any additional outstanding evidence which could be obtained to substantiate the claims, and the Board is unaware of any such evidence. 

The record reflects multiple items of returned, undeliverable mail. Much of this is related to the Veteran's recent incarceration.  However, VA has at all times utilized the address of record provided by the Veteran, and has taken steps to ensure that when multiple addresses were associated with the claims file, such were employed.  Further, the Veteran has been represented throughout his appeal, and his representative has been kept apprised of all developments with the claims.  VA has taken all reasonable steps to comply with its duty to notify the Veteran.

Lastly, the record reflects substantial compliance with the Board's July 2015 Remand. See Dyment, 13 Vet. App. at 146-47 (citing Stegall, 11 Vet. App. at 271 (conferring upon an appellant the right to substantial compliance with the Board's order)). The July 2015 Remand required VA to obtain outstanding medical records and obtain another examination. These directives were adequately followed; thus, the Board finds substantial compliance has been shown.

II. Increased Ratings

Disability ratings are determined by applying the criteria in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. §  Part 4. 38 U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. Each disability is viewed in relation to its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, staged ratings may be assigned when the factual findings show distinct time periods during the appeal period where the service connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A claim is denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Id. § 4.7. Otherwise, the lower rating will be assigned. Id. 

After reviewing the evidence, the Board finds nothing in the record which would lead to the conclusion that the current evidence is not adequate for rating purposes. 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42; Schafrath v. Derwinski, 1 Vet App. 589 (1991). 

A. Left Thumb Arthritis

The Veteran left thumb arthritis is currently rated as 10 percent disabling under DC 5003. DC 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a. When, however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is provided for each such major joint or group of minor joints affected by limitation of motion. Id. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id.

Two diagnostic codes specifically evaluate impairment of the joints and motion of the thumb. DC 5224 provides a 10 percent rating for favorable ankylosis, and a 20 percent rating for unfavorable ankylosis of the thumb. 38 C.F.R. § 4.71a. DC 5228 provides a 10 percent rating for a gap of one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and a 20 percent rating for a gap of more than two inches (5.1 cm). Id. The ratings are the same regardless of whether the hand affected is the major or minor.

The Veteran was afforded a VA examination in August 2008. An x-ray of his left hand revealed degenerative joint disease. The Veteran reported experiencing intermittent pain with use of his left hand. Range of motion testing, with the left thumb attempting to oppose the fingers, revealed a gap of zero centimeters between the tip of his left thumb and the tip of his fingers.

VA treatment records show continued complaints of pain and stiffness, particularly in the mornings and at the end of the day. Doctors noted that the range of motion of the digit joints was full, but grip strength was mildly reduced. At the Board hearing, the Veteran testified that, at times, he experiences pain tying his shoes, unbuttoning his pants, and holding and grasping objects in his left hand, as well as stiffness that limited his range of motion. Hearing Transcript at 3-4.

VA medical records show that the Veteran continues to receive treatment for the left thumb. E.g., VA Treatment Records dated August 13, 2012, April 4, 2013, September 25, 2013, November 26, 2013, and January 13, 2014. Treatment has included steroid injections, medication, and a splint. Records confirm ongoing arthritis, as well as continued evidence of painful motion in the left thumb. 

VA treatment records also show that the Veteran worked as a housekeeper for VA during the pendency of this appeal and, in October 2016, reported that his vocational goal was to be in janitorial work. More recently, in March 2017, the Veteran was described as being able to do landscaping, pruning, homemaker activities, and janitorial work.

A VA examination on September 22, 2016, continues to show a diagnosis of left thumb arthritis. During the examination, the Veteran reported pain in his left thumb and reduced range of motion due to pain, weakened grip and guarding. Objective testing revealed normal ranges of motion for the left thumb, and the examiner found no additional loss of motion due to repetitive motion, repeated use over time, or flare-ups. Furthermore, there was no gap between the pad of the thumb and the fingers, nor was there a gap between the finger and proximal transverse crease of the hand on maximal finger flexion. While the examiner noted evidence of pain on flexion testing, there was no evidence of localized tenderness, muscle atrophy, scars related to the left thumb condition, or ankylosis. 

Altogether, the evidence does not show the requisite gap between the pad of the thumb and the fingers required for a compensable rating under DC 5228, nor does the evidence reveal that the Veteran has favorable or unfavorable ankylosis as required for a higher rating under DC 5224. Thus, a compensable rating under DC 5224 or 5228 is not warranted. Furthermore, a 20 percent rating is not warranted under DC 5003 because there is no x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. Altogether, a higher rating is not warranted for the left thumb arthritis. 

Current rating already accounts for the Veteran's reported and objectively noted thumb symptoms. Indeed, despite the insufficient showing of limitation of motion, VA has assigned a 10 percent rating for his symptoms, including painful motion and weakened grip, to recognize the degree of actual functional impairment of the joint.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Neither the Veteran nor the record raise a question of extraschedular entitlement under 38 C.F.R. § 3.321.   See Doucette v. Shulkin, __- Vet.App. ___, No. 15-2818, 2017 WL 877340, 2017 U.S. App. Vet. Claims LEXIS 319 (Mar. 6, 2017).

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Therefore, entitlement to a rating in excess of 10 percent for left thumb arthritis is denied. 


B. Scar on the Left Hand, Index and Middle Finger

Scars are rated under 38 C.F.R. § 4.118. The Veteran's scar on the left hand, index and middle finger, are rated as 0 percent disabling under DC 7805. The scar is related to a 1980 fight involving a knife, during which the Veteran broke his left thumb and cut his left index and middle finger. DC 7805 states that the disability should be analyzed under the diagnostic code which most closely addresses the symptoms. 38 C.F.R. § 4.118. DC 7804 most closely addresses the Veteran's disability, as a scar other than on the head, face, or neck. Id. Under this diagnostic code, a 10 percent rating is for one or two scars that are unstable or painful, and a 20 percent rating is for three or four unstable or painful scars. Id. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Id., Note 1. 

The most recent VA treatment records show no specific treatment for a left hand scar, including no objective evidence that the scar(s) is/are painful or unstable. A September 2016 VA examination revealed the presence of a linear scar on the Veteran's left hand, second (index) and third (middle) fingers. The scars measure 1 cm by 0.1, and 0.5 cm by 0.1 cm. Subjectively, the Veteran reported pain in all three fingers (including his thumb) and reduced range of motion; however, objective testing revealed the scars are not painful or unstable. The examiner noted that the subjective reports of pain and limitation of motion are related to his service connected broken thumb, for which he is already compensated, as previously discussed. Additionally, the examiner noted that the scars do not result in limitation of function or significantly impact the Veteran's ability to work. Altogether, this evidence does not support a higher rating under DC 7804; thus, a compensable rating for the left hand scar is not warranted.

The Board considered all applicable diagnostic codes; however, the Veteran's left hand scar would not receive a compensable rating under any analogous code. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The scar is not on his head, face, or neck, so DC 7800 is inapplicable. Further, the scar(s) are not deep, nonlinear, and do not cover an area of at least 39 square centimeters so as to warrant a compensable rating under DC 7801 or 7802. Finally, there is no evidence of any other skin disorder which could be rated under a different diagnostic code.

The possibility of extraschedular evaluation has not been raised by the Veteran or the record.  See Doucette v. Shulkin, __- Vet.App. ___, No. 15-2818, 2017 WL 877340, 2017 U.S. App. Vet. Claims LEXIS 319 (Mar. 6, 2017).

Where the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Accordingly, the claim for entitlement to a compensable rating for left hand scars must be denied.

C. Limitation of Motion of the Left Index and Left Middle Finger

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). As previously discussed, the Veteran is service connected for left thumb arthritis, post-fracture. The Veteran was assigned a 10 percent rating for painful motion and weakened grip in his left thumb; however, the Veteran has continued reports of pain and limited motion in his left index and middle fingers. During the VA scar and arthritis examinations in September 2016, the examiner noted subjective and objective reports of pain on finger flexion. Grip weakness  related to the index and long fingers was also noted.  These symptoms appear to arise from the same injury, as noted by the examiner, but are not accounted for by the current 10 percent rating for the left thumb. Thus, the Board finds that a separate rating for limitation of motion of the left index and middle finger is warranted. 

DC 5229 is applicable to disabilities of the long or index fingers manifested by limitation of motion; the Code specifies it is for individual fingers, but general guidance in the Schedule states that for multiple digits on the same hand, the evaluation level to be assigned should reflect the overall disability picture. Note (2), Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand.   DC 5229 provides that a noncompensable (0 percent) rating is warranted for limitation of motion of the index finger or the long (middle) finger with a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees. A 10 percent rating under DC 5229 requires a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees. Under DC 5229, 10 percent is the highest schedular rating available for limited motion of the index finger or the long finger. A higher rating is unavailable without demonstration of either ankylosis of multiple digits or amputation of individual digits.

Here, the Board finds that a 10 percent rating is warranted based upon the Veteran's limitation of motion of his left index and middle finger. The Veteran's VA examinations in September 2016 demonstrated painful motion of the left index and middle fingers, along with weakness of the grip associated with those fingers.  While there was no gap of any size noted between the fingers and palm, the Board finds that the Veteran's condition more nearly approximates the requirements for a 10 percent rating under DC 5229, based on the degree of actual functional impairment described.  In so finding, the Board explicitly notes the applicability of 38 C.F.R. § 4.59, and the stated intent to compensate at even a minimal level disability related to painful joint motion. Accordingly, the Board finds that a 10 percent rating is warranted for painful motion of the Veteran's left index and middle finger; the two fingers together, in accordance with the Note (2) discussed above, reflect an overall disability picture necessitating compensation.

There are no other applicable codes that would permit for a disability rating in excess of 10 percent. While VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, fatigability and incoordination, 38 C.F.R. §§ 4.40, 4.45, this rule does not apply where the Veteran is receiving the maximum schedular rating based on limitation of motion and where a higher rating requires evidence of ankylosis or amputation. See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997). Here, there is no evidence of ankylosis and functional use of the index and middle fingers would not be equally well served by amputation. Therefore, a rating in excess of 10 percent is not warranted.

The Veteran has not alleged, and the evidence does not raise the issue of, an extraschedular evaluation for the fingers.  See Doucette v. Shulkin, __- Vet.App. ___, No. 15-2818, 2017 WL 877340, 2017 U.S. App. Vet. Claims LEXIS 319 (Mar. 6, 2017).


ORDER

Entitlement to a rating in excess of 10 percent for left thumb arthritis is denied.

Entitlement to a compensable disability rating for a scar on the left hand, index and middle finger, is denied. 

Entitlement to a 10 percent disability rating, but no more, for limitation of motion of the left index and middle finger is granted. 



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


